— Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered March 17, 1993, convicting him *717of assault in the first degree, reckless endangerment in the first degree, criminal possession of a weapon in the third degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant claims that reversal is warranted because the prosecution used a majority of its peremptory challenges to excuse women jurors on the venire. At trial, the defendant made a Batson application on the basis that the prosecution was excluding young white women on the venire. Because the defendant failed to raise the specific claim he now argues, it is unpreserved for appellate review (see, People v Stephens, 84 NY2d 990), and in any event, it is without merit.
The defendant’s remaining contentions are without merit. Bracken, J. P., Rosenblatt, Miller and Friedmann, JJ., concur.